I concur in the decree rendered in this case because the evidence heard on the trial, which is conflicting and irreconcilable in some respects, does not convince me that the defendants were guilty of the grave charge against them. That is particularly true of Judge Dowling, whose ignorance of the fact that Bocage and others were engaged in compounding a felony made him (Judge Dowling) the victim of circumstantial evidence. Borie, who is young and inexperienced as a lawyer, was very indiscreet in undertaking, as he says, to procure evidence that one of the parties to the compounding of a felony was imposing upon another of the parties in the unlawful transaction. We all agree that the disbarment committee was justified in prosecuting this proceeding on the evidence that was brought before the committee.